TYSON, J.
The facts are without dispute that the defendant on the 2d day of March, seven days before the suing out of the attachment by the plaintiffs, transferred by indorsement and delivered the bill of lading covering the shipment of the corn, the title to which is in controversy. This indorsement and delivery to the claimant of the bill of lading, upon its discount of the draft to which it was attached, was a transfer to it of the title to the corn in transitu as effectually as if the corn- itself had been delivered. — 4 Am. & Eng. Ency. Law (2d ed.), 564, and note 1; Porter on Law of Bills of Lading, § 421; Allen, Bethune & Co. v. Maury & Co., 66 Ala. 10. The theory upon which the question of title to the corn was submitted to the jury seems to have been that the evidence was susceptible of a reasonable inference that the transaction between the defendant and claimant by which the bill of lading was transferred, did not amount to a- sale of the corn, but to a mere pledge of it. It may be conceded, although the facts disclosed by the record do not warrant it, that the transaction was a mere pledge of the corn to secure the draft and its indorsement, discounted by, the claimant for the defendant; yet this would not affect their right to maintain the claim suit. “When the consignor draAvs upon the consignee for the purchase money, and the draft, the bill of lading-attached, is indorsed or transferred to some one who discounts the bill of exchange, a special property in the goods thereby passes to the transferee, subject to be divested by the acceptance and payment of the draft. And if the consignee' refuses to accept the draft, the title of such transferee becomes absolute. But the acceptance and payment by the con*615signee of tlie draft, accompanied with the bill of lading or shipment receipt, vest the title to the goods in him. A bill of lading stands for and represents the goods therein receipted for during their transit and until they are completely delivered to the person entitled to them, but no longer.” — 4 Am. & Eng. Ency. Law, 5*48, nóte 1; Porter on Law of Bills of Lading, § § 511, et seq. Such a pledge of a bill of lading received in good faith operated as a vesture of a title to the corn in - the claimant as against the consignor and his creditors. — 4 Am. & Eng, Ency. Law, 631; Lock v. Peters, 63 Ala. 243; Chandler v. Sprague, 38 Am. Dec. 404, and note on pages 419, 420 and 421.
The affirmative charge, as requested by claimant, should have been given.
The judgment is reversed and cause remanded.